Appellants have filed an application for rehearing on the ruling sustaining the motion to *Page 392 
dismiss the appeal upon questions of law and fact.
The application for rehearing is accompanied by a brief which makes a strong presentation for the claim of appellants. We are by prior ruling committed to the position which we have taken in passing on the motion. We are in accord with the claim of appellants that there should be some provision whereby the losing party in proceedings to declare children dependent children should have the right of appeal to a reviewing court. However, we do not support the view that the procedure, purely statutory, whereby the Juvenile Court is clothed with jurisdiction to determine the dependency or delinquency of minor children, contemplates the exercise of chancery jurisdiction.
The question raised is substantial and this is not the first case in which we have had it to consider. We would welcome an expression of our Supreme Court on the matter.
The application for rehearing will be denied.
Application denied.
HORNBECK and GEIGER, JJ., concur. *Page 393